Citation Nr: 1724444	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  14-42 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to payment or reimbursement of copayment expenses in the amount of $86.98 incurred during a private hospitalization on July 29, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision from the Department of Veterans Affairs (VA) Medical Center (VAMC) in Saginaw, Michigan.

The Veteran submitted a Notice of Disagreement in September 2014.  The VAMC issued a Statement of the Case in November 2014.  The Veteran filed a Substantive Appeal in December 2014.

A hearing was held before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of that hearing has been associated with the claims file.

In April 2017, the Veteran filed a Substantive Appeal with respect to two others claims brought under 38 U.S.C. §1151.  Those claims have not been certified to the Board as they are currently awaiting the scheduling of a hearing, per the Veteran's request in his Substantive Appeal.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

VA is prohibited from paying the Veteran's copayment or deductible, payments for which the Veteran is responsible under his health-plan contract, for the treatment received at a private medical facility on July 29, 2014.





CONCLUSION OF LAW

The criteria for reimbursement for copayment expenses incurred at a private medical facility have not been met.  38 U.S.C.A. §§ 1725 (West 2014); 38 C.F.R. §§ 17.1002, 17.1005(f) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he is entitled to the reimbursement of copayment expenses in the sum of $86.98 following an emergency room visit at a non-VA facility.  After a thorough review of the evidence, the Board finds that statutory authority bars VA from reimbursing for copayment and/or deductible expenses under private health insurance.

In July 2014, the VAMC in Bad Axe, Michigan called the Veteran and informed him that he should report to the nearest emergency room, as they suspected he could be in renal failure.  The Veteran reported to the nearest emergency room and sought treatment.  This included follow up visits, including at least one with a nephrologist in August 2014.  The Veteran clarified in the June 2015 hearing that he only sought reimbursement for $86.98, noting that Medicare and VA had paid the rest of the medical expenses.  He cited a bill included with his file to support the contention that $86.98 was owed to him.  In the bill cited, the $86.98 figure is listed as a copayment under his private insurance plan.

Initially, when a Veteran receives treatment at a non-VA facility that does not fall under 38 U.S.C. § 1703, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability. 

In the instant case, because there is no dispute that the treatment in question was rendered for a nonservice-connected renal condition, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The Veteran was not hospitalized for any of his service-connected disabilities - bilateral hearing loss, tinnitus and right lower extremity tendon inflammation.  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31, or that he had a total disability permanent in nature resulting from service-connected disabilities, or that his nonservice-connected renal condition was associated with and aggravating service-connected disabilities, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  See 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725.

Payment or reimbursement of non-VA emergency medical services for non-service connected disorders for Veterans without full insurance coverage is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008 (2016). 

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of non-service connected medical care listed under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (a)-(h): he was enrolled and was an active participant in VA Health Care; VA facilities were not feasibly available and an attempt to use them beforehand would have been hazardous to life or health; the claim was timely filed, and required documentation was received within 30 days of the request.  The VAMC review determined that the Veteran did have Medicare Part A and Medicare Part B insurance coverage at the time of the emergency room admission, and thus denied his claim as he failed to meet that required element of medical reimbursement claims.

As such, the central issue is whether the Veteran is eligible to receive payment or reimbursement from VA for his emergency care at a non-VA facility, when he had Medicare Part A and Medicare Part B insurance coverage that, when combined with VA payments, paid for his entire medical bill except for the copayment.  

Historically, VA has denied claims when a veteran had any Medicare coverage,  even if that coverage only paid for a portion of a patient's bills, based on language in VA's regulations specifically indicating that to be eligible for repayment or reimbursement, the veteran must not have any coverage under a health plan contract (such as Medicare) for reimbursement or payment, in whole or in part, for emergency treatment.  See 38 C.F.R. § 17.1002 (f) (2016).  The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395 (c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395 (j)). See 38 U.S.C.A. § 1725 (f)(2)(B); 38 C.F.R. § 17.1001 (a)(2).  In other words, Medicare Part A and Medicare Part B are enumerated "health-plan contracts."  Thus, historically, even if a veteran's health care plan covered only a small portion of his unauthorized medical expenses, the veteran was barred from payment or reimbursement for VA for the remaining medical expenses. 

Crucially however, in an April 2016 decision, Staab v. McDonald, 28 Vet. App. 50 (2016), the Court specifically examined the language of 38 C.F.R. § 17.1002 (f), and found the regulation to be invalid, as being incongruous with the intention of the statute - 38 U.S.C.A. § 1725.  The Court found it clear from the plain language of 38 U.S.C.A. § 1725 (b)(3)(B) that it was Congress's intent to reimburse a veteran for that portion of expenses not covered by a health-plan contract, to include Medicare, when the amount covered by the third party was less than total.  The Court determined that since the implementing regulation, 38 C.F.R. § 17.1002 (f), does not execute the language of the statute or the intent of Congress, it is "invalid and will be set aside by the Court."  The Court noted that 38 C.F.R. § 17.1002 (f) was "wholly inconsistent with" the plain meaning of § 1725 and Congressional intent that veterans be reimbursed for portion of their emergency medical costs that was not covered by a third party insurer and for which they were otherwise personally liable.  See Staab, supra. 

Specifically, the applicable parts of the statute in the present case, 38 U.S.C.A. § 1725 (b)(3)(B) and (C), state that a veteran is personally liable for emergency treatment if the veteran has no entitlement to care or services under a health-plan contract or has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider.

Subsequently, Congress amended 38 U.S.C.A. § 1725 in February 2010, striking the words "or in part" from section 1725(b)(3).  See Public Law No. 111-137 § (a)(1).  The third prong of section 1725(b)(3) now only precludes a veteran from exercising his right to reimbursement from VA for emergency care in a non-VA facility if a third party (e.g. Medicare or a private health plan) is wholly responsible for the medical fees he incurs.  Congress inserted into the statute additional provisions defining VA's role when a third party is partially liable for a veteran's medical expenses.  Importantly, Congress instructed that in any case in which a third party is financially responsible for only part for the veteran's emergency treatment expenses, the Secretary shall be the secondary payer.  38 U.S.C.A. § 1725 (c)(4)(B).  This reading is further bolstered in the context of the remainder of section 1725, particularly subsections 1725(c)(4) and (f)(3), which more broadly include health-plan contracts, including Medicare, in the category of a "third party."  See 38 U.S.C. § 1725 (f)(3)(E).

However, 38 U.S.C.A. § 1725 (c)(4)(D) provides for certain payment limitations by VA, and those restrictions were not set aside by the Court in Staab, nor have they been amended by Congress.  In this vein, 38 U.S.C. § 1725 (c)(4)(D) states that reimbursement by VA will not be made "for any copayment or similar payment that the veteran owes the third party or for which the veteran is responsible under a health-plan contract."  In addition, the related implementing regulation, 38 C.F.R. § 17.1005 (f), states that "VA will not reimburse a claimant under this section for any deductible, copayment, or similar payment that the veteran owes the third party."  Thus, VA is barred by law and cannot reimburse the Veteran for copayments, deductibles, or other such similar payments.  Stated another way, this provision prohibits VA from paying the Veteran's copayment or deductible payments for which the Veteran is responsible under his Medicare health-plan contract for services provided during the private hospitalization in July 2014.

As the Veteran stated in his June 2015 hearing, he currently seeks reimbursement for $86.98, and cites a bill listing that amount from July 29, 2014.  The sum listed in the bill upon which the Veteran relies is classified as a copayment due under the terms of his insurance plan, and is not a medical expense otherwise incurred that VA may properly reimburse.  As VA is barred from reimbursing for copayments, the Board finds that the Veteran is not entitled to reimbursement for the $86.98 copayment incurred in July 2014.

ORDER

Reimbursement of copayment expenses incurred during a private hospitalization on July 29, 2014, is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


